DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require that the tissue has no permanent wet strength. In previous applications in the family tree the same limitation was presented as not having a permeant wet strength agent added. It is unclear how a tissue can have no permanent wet strength.
It is requested that this is clarified in the future correspondence. For purposes of continued examination, it is stated that as long as a permeant wet strength agent is not added then it would read on the claims.
The instant specification is objected to as not supporting the claimed limitations. The current claim set includes the limitation of exhibiting no permanent wet strength. There is nothing in the instant specification to support this negative limitation. The only mention of permanent wet strength is in [0048] that states that a permeant wet strength agent can be added. Itis also noted that a negative limitation cannot be supported by simply showing an example without the feature not described. Negative limitations must have explicit support in the specification to hold patentable weight.
Since the claims as originally filed contain the limitation question there is not a problem with new matter, but the spec is objected to as not providing support for a claimed limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as obvious over Hermans et al, US Patent Publication 2005/0045293 as referenced by Edwards et al, USP 7,494,563 B2 in view of Maciag et al, US Patent Publication 2004/0258887.
Regarding claims 1 and 13-20, Hermans teaches a fibrous structure that is created through a printing and drying process on a Yankee dryer that includes imparting a shaped structure to the tissue web (described in [0069-0074] and reads on both imprinted elements and embossments). Hermans also explicitly teaches that the fibers created are or can be embossed ([0057] embossed examples are provided in examples 9 and 10 [0087-0094]). Hermans further teaches that the fibrous structure comprises a throughdried uncreped fibrous structure (see claim 29 and [0057]).
Herman does provide motivation to one of ordinary skill in the art to emboss the fibrous structure and that they would match the claimed physical properties and structure [0057] stating that an embossing procedure is commonly added to the web forming steps of the manufacturing.
Hermans further teaches that the fibrous structure is a rolled [0048, 0057, and 0069] sanitary tissue product (paper towel [0069]).
Hermans remains as applied in claim 1, but does not provide explicit measurements of the Modulus of each of the samples.
According to the teachings of Edwards et al, the modulus is a ratio of dry tensile to stretch (column 14 line 60-column 15 line 4, and depicted in table 11 with the units g/3" and %). The units of Edwards for the tensile and stretch are the same as with the Hermans reference.
Utilizing the relationship as taught by Edwards in the data chart provided by Hermans (table 2), the GM Mean Modulus is calculated to be 1067.4 15g/cm for example 1.
Using the teachings of Edwards, there is a range of values of GM Modulus implicitly provided by Hermans. The claims provide a Modulus given at a specific measurement parameter (15 g/cm). While this exact measurement is not provided by the prior art, an average artisan would have utilized the calculation provided by Edwards to be a representative value for the Modulus. The fact that the prior art does not give a specific value given at a specific parameter does not mean that this is unknown in the prior art. If this were the case any new unit of measurement would equate to novelty.
The Examiner's stance is that the average artisan would have utilized the sloped or averaged value and would have utilized this as an estimation of the final value. The fact that a claim reports a physical property in a very specific manner that is not conventionally calculated by the prior art is not a case for patentability. The argument that a reference does not report the value in the same way is not the same as the reference not having the same property. The test becomes if the value would be either expected or obvious in view of the knowledge of an average artisan. The average artisan would have expected the averaged values of a slope-based modulus to be an accurate representative value of the modulus.
A showing of unexpected results will be required to show the importance of the modulus at the given measurement parameters to overcome the rejection.
The Patent Office does not have the means to test the physical properties of the invention and references. It must be relied on what one of ordinary skill in the art would have realized about the products in view of the teaching. The fact that the measurements are not at the same measurement parameter does prove that the numbers are not the exact numbers to be expected does not count as a teaching away simply because an accurate number cannot be directly calculated.
It is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).
Furthermore, in regards to the imprinted elements, Hermans implies that there are shaped elements formed from the Yankee drier and then additionally embossments, but is not explicitly on this structural relationship. In order to clarify the record and show that the use of imprinted elements in the intended manner of the instant application is conventional, Maciag is presented.
Maciag teaches that a combination of physical embossments and printed images (reads on imprinted elements) are utilized in the tissue product [0044-0055]. It is stated that these can be overlapping as well as side by side on the product (see abstract and figures). [0054] talks about how the images are combinations of line work and other printing methods to produce the desired final design.
It would have been obvious to one or ordinary skill in the art at the time of the invention to utilize the combination of embossing and printing process of Maciag with the Hermans reference in order to produce a designed final product with multiple types of physical and aesthetic designs in a conventional manner.
Regarding claims 2-12, both Hermans and Maciag teach the basic conventional steps of forming design elements including the embossments. Maciag is explicit on the forms of linework and different printing methods that can be utilized in the formation of the imprinted elements [0054]. It is also described that the basics of line printing and formation can produce continuous or separated images [0050-0056].
While the references are silent to the specific use of specifically desired polygons and shapes, it is clear that any shape or design can be created from the methodology of Maciag. As long as the design is a purely aesthetic design choice, the average artisan would be able to take these teachings and perform the function of all of the specified shapes as claimed.
If the imprinted elements being a certain polygon provides a patentable difference evidence will need to be filed to be taken into consideration, otherwise the Examiner’s stance is the imprinted image is a simply design choice by the end user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,427,966, 10,023,999, 9408503, 9085855, 10648134, 10648135, 10577749, 10968570, 10435847, 10435845, 10542853, 9463605, 10,895,041, 8025966, 8178196, 8652634, 8334050, 854976, 790020, and 8507083. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the above Patent and applications do not match the exact combination of limitations presented in the instant application, they are directed to products of substantially similar concepts. The only differences are minor variations in range values or a presentation of a slightly different physical property that would be included in the products of the other patents even though it is not explicitly mentioned

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748